Title: To George Washington from David Humphreys, 18 May 1784
From: Humphreys, David
To: Washington, George



My dear General
Philadelphia May 18th 1784

A few hours after your departure, I received a private communication from a friend in Congress informing me of my appointment as Secretary to the Commissioners for forming Commercial Treaties in Europe—Tho’ pleased with the information I considered myself as unfortunate in not having recd the Letter while your Excellency remained in Town—because I wished to avail myself of Letters of introduction or recommendation to some of your acquaintances & Correspondents, particularly to Doctr Franklin, the Count D’Estaing & such other Characters in England or France as you might think proper—Perhaps a general Certificate of my services & character, which I have never before solicited because I did not wish to give unnecessary trouble, would be of infinite consequence on some future occasion; and I trust you are persuaded my dear Sir, that I should not make an indiscreet or improper use of it—Nor must you think it less than the most serious truth, that in my opinion, nothing which I can possibly carry from this Continent will be of equal importance to my reputation, as to have it known that I have been an Aide de Camp to, & the friend of Genl Washington.
Perhaps it is not yet too late; for I cannot but hope, that any Papers you might be pleased to address to me, or to Mr Jefferson for me at Boston, would reach that place before our embarkation, which will not be until between the 10th & 20th of June next.
I should not have presumed to ask these favors but for the former proofs I have had of your goodness—of which I shall never be unmindful in whatever climate or circumstances I may happen to be placed.
Wishing Mrs Washington & your Connections every possible felicity, I beg leave to add, that tho’ others might be more lavish

in their professions, none can ever be more sincere in their feelings of veneration, friendship & respect for you than My dear General Your very affectionate & most humble Servant

D. Humphrys


P.S. If I could have but a single line to shew that you presented me with the golden eagle it would be infinitely pleasing & useful.
Whether I should hear from you or not, I shall not fail to address your Excellency from the other side of the water.

